DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preta et al(USPGPUB 2012/0098655) in view of Recker et al(USPGPUB 2010/0271802).
  -- In considering claim 1, the claimed subject matter that is met by Preta et al(Preta) includes:
	1) the self-aware light bulb configured for installation in a light fixture is met by the smart light(200);
	2) the self-aware light bulb comprising:
		i) the one or more instruments is met by the sensor array(320, figure 8)(see: Preta, sec[0080]); 
		ii) the memory that stores computer executable components is met by the memory(integral or external) of the processing device(302); 
		iii) the processor that executes the computer executable components stored in the memory is met by the processing device(10,302) that is electrically associated with the memory, and includes computer executable components(see: Preta, sec[0066]).
	- Preta does not teach: 
		i) wherein the computer executable components comprise: 
			a) an operation component that: 
				aa) communicates with at least one other self-aware light; 
				ab) coordinates with the at least one other self-aware light to monitor an environment in which the self-aware light bulb is installed 
				ac) determines one or more actions to perform to achieve one or more objectives of the self-aware light bulb in coordination with the at least one other self-aware light, 
				ad) executes the one or more actions.
	In related art, Recker et al(Recker) teaches a wireless lighting modules(100), which includes a wireless light bulb(1002)(see: Recker, sec[0147]).  And wherein Recker teaches that wireless transceivers of light bulb(1002) communicate with disparate wireless light bulbs(e.g., to repeat signals, coordinate actions(see: Recker, sec[0163]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the wireless light bulb(1002) including transceiver of Recker, in place of the light bulb of Preta, since Preta already teaches that the electronic module(300), which is configured for controlling the smart light(200) and includes an array(320), processing device(302), and memory, so as to monitor the environment of the light bulb, determine actions, execute actions based on control signals, and generate appropriate control signals to control the light source(310)(see: Preta, secs[0075-0076]).  
	Therefore, upon incorporation of the light bulbs of Recker, into the Bulbs of Preta, this would have facilitated intercommunication between the various bulbs, thereby causing coordination between the bulbs in the system.  
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the environment is a vehicle is met by the device of Preta being utilized in vehicle(5);
	2) the one or more objectives comprises a safety objective is met by the data causing vehicle to perform safety functions(see: Preta, sec[0038]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the safety objective is to enhance visibility of a driver of the vehicle is met by the embodiment of Preta which utilizes information unit(50) as a running light for a vehicle(see: Preta, sec[0051]); 
	2) the operations component: 
		i) uses the one or more instruments to detect a condition in the environment that is determined to reduce the visibility of the driver, is met by the visual image sensor(20), which would detect conditions that may hinder the driver’s visibility, such as when a trailer is difficult to see from the cab of the towing vehicle, and the image sensor is used to aid when backing the trailer(see: Preta, sec[0036]);
		ii) adjusts a light output of the self-aware light bulb to increase the visibility of the driver is met by the information unit(50) being utilized as a running light for a vehicle(see: sec[0051]), which would increase the visibility of a driver of the vehicle by providing added lighting for the driver.
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the safety objective is to add a safety functionality to the vehicle that is not present in the vehicle prior to installation of the self-aware light bulb in the vehicle would have been inherent, since the smarts lights and their functionality would not have been available to a vehicle prior to being installed;
	2) the safety functionality is at least one of a lane departure warning, a collision warning, a blind-spot warning, a backup camera, a parking assist, an adaptive cruise control, an adaptive braking, or an autonomous driving is met by the sensor(62) being any of a number of sensors, which measure proximity(see: sec[0053]), which would constitute either of a collision warning, blind spot warning, as well as the image sensor(20), which would aid in backing a trailer during a backing and parking situation(see: sec[0036]); 
	3) the operations component uses the one or more instruments to perform the safety functionality is met by the controller(10) of the smart light which utilizes the program to control the sensors of the system(see: Preta, sec[0080]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the operations component communicates with at least one component in the vehicle to perform the safety functionality is met by the processing of the processing device, so as to determine when to turn the light on or off as deemed necessary(see: Preta, sec[0072]), wherein, turning on of the light would be deemed as a safety functionality, especially as a result of a power failure.
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the at least one component comprises a computer, a navigation system, a speaker, a display, or a user device of an occupant of the vehicle is met by the information indicator(64)(see: Preta, sec[0048,0055]).
  -- Claim 7 recites subject matter that is met as discussed in claim 5 above, as well as:
	1) the operations component controls the at least one component in the vehicle to perform the safety functionality is met by the light controller(10), controlling the image sensor to capture image data(see: Preta, sec[0036]).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 9 recites subject matter that is met as discussed in claim 2 above.
  -- Claim 10 recites subject matter that is met as discussed in claim 3 above.
  -- Claim 11 recites subject matter that is met as discussed in claim 4 above.
  -- Claim 12 recites subject matter that is met as discussed in claim 5 above.
  -- Claim 13 recites subject matter that is met as discussed in claim 6 above.
  -- Claim 14 recites subject matter that is met as discussed in claim 7 above.
  -- Claim 15 recites a method that is met as discussed in the rejection of claim 1 above.
  -- Claim 16 recites subject matter that is met as discussed in the rejection of claim 2 above.
  -- Claim 17 recites subject matter that is met as discussed in the rejection of claim 3 above.
  -- Claim 18 recites a method that is met as discussed in the rejection of claim 4 above.
  -- Claim 19 recites a method that is met as discussed in the rejection of claim 5 above.
  -- Claim 20 recites a method that is met as discussed in the rejection of claim 6 above.  
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection, which addresses the applicant’s arguments as discussed in the art rejection above.
	Applicant’s Terminal Disclaimer has overcome the double patenting rejection as stated in the previous Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687